UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5195


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

VICTOR DOMINGO AMASHTA ABUSADA, a/k/a Joe Leonard Melvin,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:08-cr-00112-RJC-1)


Submitted:    September 28, 2009            Decided:    October 9, 2009


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William R. Terpening, ANDERSON TERPENING, PLLC, Charlotte, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Victor Domingo Amashta Abusada pled guilty pursuant to

a plea agreement to falsely representing himself to be a United

States    citizen          (Count      2),   in        violation      of    18    U.S.C.     § 911

(2006),    and       reentering        the       United       States    after      having      been

deported       as    an    aggravated        felon       (Count       4),    in    violation     of

8 U.S.C. § 1326(a), (b)(2) (2006).                        The district court sentenced

Abusada to thirty-six months on Count 2, the statutory maximum

sentence,           and     a     concurrent            thirty-seven-month            term       of

imprisonment          on    Count      4,    a    sentence       at    the    bottom      of    the

advisory guidelines range for that count.                              On appeal, Abusada’s

counsel has filed a brief pursuant to Anders v. California, 386

U.S.    738     (1967),         stating      that,       in    his    view,       there   are    no

meritorious          issues      for    appeal          but    questioning         whether      the

district court erred by enhancing Abusada’s offense level by

sixteen levels and whether the sentence is reasonable.                                    Abusada

was informed of his right to file a pro se supplemental brief

but has not done so.              Finding no reversible error, we affirm.

               Abusada’s         counsel         contends      that    the    district       court

erred     in    applying          a    sixteen-level            enhancement         under      U.S.

Sentencing          Guidelines        Manual      §     2L1.2(b)(1)(A)            (2007),    where

Abusada initially received authorization to reenter the United

States after his deportation.                         Abusada concedes, however, that



                                                   2
such authorization had expired by the time he was arrested and

charged with illegal reentry of a removed alien in 2008.

            Counsel          also       suggests      that,      if      Abusada      reentered

illegally,       he    should       have    received         only    a   two-year      sentence

based upon a 1990 letter from the United States Department of

Justice.     Section 1326 provides a two-year maximum sentence for

any alien who illegally enters the United States after having

been deported.             8 U.S.C. § 1326(a).           If the alien’s removal was

subsequent       to    a     conviction       for       an     aggravated          felony,    the

statutory maximum increases to twenty years.                               Id. § 1326(b)(2).

Even if Abusada initially was permitted to reenter the United

States,     he    conceded          that    his       reentry       in      2008    after     his

deportation as an aggravated felon was not authorized, thereby

subjecting him to the twenty-year statutory maximum sentence.

In addition, although Abusada contends that his sentence should

be capped at two years, we have rejected a similar claim.                                     See

United States v. Aquino-Chacon, 109 F.3d 936, 939 n.2 (4th Cir.

1997)   (collecting           cases      rejecting      due     process       and     equitable

estoppel    claims         based    upon    erroneous         information          provided   by

government).

            Abusada          also       challenges      the     reasonableness          of    his

sentence.        We    review       a    sentence      for     reasonableness         under    an

abuse of discretion standard.                    Gall v. United States, 552 U.S.

38,   __,   128       S.    Ct.    586,    597       (2007).        This    review     requires

                                                 3
appellate consideration of both the procedural and substantive

reasonableness of a sentence.                         Id.   In determining whether a

sentence       is     procedurally         reasonable,          this       court    must       first

assess        whether      the     district       court      properly           calculated      the

defendant’s          advisory      guidelines         range.       Id.     at    596-97.        This

court then must consider whether the district court considered

the    factors        in    18     U.S.C.        § 3553(a)       (2006),         analyzed       the

arguments presented by the parties, and made “an individualized

assessment based on the facts presented.”                            Gall, 128 S. Ct. at

597; United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).

Finally,        we    review       the     substantive          reasonableness            of     the

sentence.        United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).

               Our review of the record leads us to conclude that the

district court properly calculated Abusada’s guidelines range.

The court also properly considered the advisory guidelines range

and    the     § 3553(a)         factors    and       related      those     factors       to   the

circumstances of Abusada’s case.                        Thus, we find no procedural

error in Abusada’s sentence.

               Turning      to      the     substantive         reasonableness            of     the

sentence, Abusada contends that his thirty-seven-month sentence

is    excessive.           However,       we     presume     that      a    sentence      imposed

within the properly calculated guidelines range is reasonable.

Rita     v.     United      States,        551    U.S.      338,     347        (2007);    United

                                                  4
States v. Smith, 566 F.3d 410, 414 (4th Cir. 2009).                 Applying

the presumption of reasonableness to Abusada’s within-guidelines

sentence, we find that the district court did not abuse its

discretion in sentencing Abusada.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore   affirm    the   district    court’s   judgment.

This court requires that counsel inform his client, in writing,

of the right to petition the Supreme Court of the United States

for further review.        If the client requests that a petition be

filed,    but    counsel   believes    that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on the client.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                       5